  Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 1 of 14 PageID# 1

                       -                                                                          rp
                                                                                                   1




                                                                                                             NOV i 20i0                 !'J
                                                                                                                                        1


                                                                                                                 U.S. fji.;..- '/I
AO 443 (Rev. 1 in 1) Aim Wtiniu                                                                                ix.'rjUniA. V'T.g;:;:a



                                     United States District Court
                                                              for the

                                                   Eastern District ofKentucl^

                  United States ofAmerica
                             V.

                                                                        CueNb. 5".                     /- J. 9^ -£T?A-

                   Ramie Dean Douglas
                           D^fMant


                                                  ARREST WARRANT
To:     Any authorized law enforcement oflker

        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(nanK^ptnoniobtimtstttl)          Ramie Dean Douglas
who is accused ofan offense or violation based on the following document riled with the court:
O Indictment           O Superseding Indictment        O Information        □ Superseding Information               ^ Complaint
D Probation Violation Petition          □ Supervised Release Violation Petition           O Violation Notice □ Order ofthe Court
This oSense is briefly described as follows:
 Beginning on or about August 13.2018, and continuing until present, In Fayette Coun^.ln the Eastern District of Kantuci^.
 and elsawtiere. the defendant conspired with others to commit money laundBring offenses In violatiwi of 18 U S C 1956
 (aX1)(A)(l) and 18 U.S.C. 1956(h).
 AddMoriih'. beginning on or at^ August 13,2018, and continuing until present. In Fayette County, In the Eastern District
 of kentucky, and elsewhere, the defendant conspired with others to distribute a mixture or substance containing a
 detectable amount of cocaine, a Schedule II controlled substance.               bi.>.
                                                                                            Signed By:                                  b
Dac:                                                                                     r EdwafdB.Atkins6
                                                                                            United States Magistrate Judge
City and state;     Plkevilla, KY                                            Edward B. Atkins. U.S. Mafllstrate Judge
                                                                                             Prinnd nam* and tUlt


                                                              Return

        This warranLwas received onpkt*}
                    Uij!^ l/V^                            .
                                                                  , and the person was arrested on (date)       lEItK
D..e:
                                                                        j    .            Jmttuig officer'tsiffiaJim

                                                                                         //«//■,'7 5/f-
                                                                                            MnudndmeondtUle
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 2 of 14 PageID# 2
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 3 of 14 PageID# 3
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 4 of 14 PageID# 4
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 5 of 14 PageID# 5
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 6 of 14 PageID# 6
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 7 of 14 PageID# 7
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 8 of 14 PageID# 8
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 9 of 14 PageID# 9
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 10 of 14 PageID# 10
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 11 of 14 PageID# 11
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 12 of 14 PageID# 12
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 13 of 14 PageID# 13
Case 1:18-mj-00547-JFA Document 1 Filed 11/13/18 Page 14 of 14 PageID# 14
